Citation Nr: 0707805	
Decision Date: 03/15/07    Archive Date: 04/09/07

DOCKET NO.  05-26 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel




INTRODUCTION

The veteran had active service from May 1943 to November 
1946, and November 1947 to July 1949.  The appellant is the 
veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.


FINDINGS OF FACT

1.  The appellant has been notified of the evidence necessary 
to substantiate her claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The Certificate of Death indicates that the veteran died 
on June [redacted], 2004.  The immediate cause of death on the 
original Certificate of Death was listed as cardiogenic 
shock, due to cardiac arrest, due to carcinomatosis, due to 
cancer of the lungs.  

3.  At the time of the veteran's death, service connection 
was in effect for rheumatic heart disease.

4.  The evidence of record does not demonstrate that the 
veteran's service-connected rheumatic heart disease was 
either the principal or a contributory cause of his death.




CONCLUSION OF LAW

The cause of the veteran's death was not incurred as a result 
of a service-connected disability or other incident of 
service.  38 U.S.C.A. §§ 1110, 1310, 5103, 5103A (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).    Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and her representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159(a)-(c) (2006).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).    

The Board finds that VA's duty to notify under the VCAA has 
been met.
In correspondence dated in July 2004, the RO advised the 
appellant of what the evidence must show to establish 
entitlement to death benefits.  The RO advised the appellant 
of VA's duties under the VCAA and the delegation of 
responsibility between VA and the appellant in procuring the 
evidence relevant to the claim, including which portion of 
the information and evidence necessary to substantiate the 
claim was to be provided by the appellant and which portion 
VA would attempt to obtain on behalf of the appellant.  The 
RO also requested that the appellant send any evidence in her 
possession that pertained to the claim.  Quartuccio, 16 Vet. 
App. at 187.  

A review of the record shows that the VCAA notice did not 
included the elements of the degree of disability or the 
effective date of disability.  For reasons discussed more 
fully below, the Board concludes below that the preponderance 
of the evidence is against the appellant's claim for service 
connection.  Thus, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot. 

Finally, the Board finds that the RO has satisfied VA's duty 
to assist.  In response to the appellant's request, the RO 
has obtained medical records from Dr. A.S. and the Trinity 
Medical Center.  The RO also obtained VA Medical Center 
(VAMC) treatment records from the Pittsburgh VAMC for the 
period between April 1999 through May 2004.  The RO also 
obtained a VA opinion for the purpose of determining whether 
the veteran's service-connected disability caused his death.  
The appellant has not made the RO or the Board aware of any 
other evidence relevant to her appeal and no further 
development is required to comply with the duty to assist the 
in developing the facts pertinent to her claim.  Accordingly, 
the Board will proceed with appellate review.

Legal Criteria

When a veteran dies of a service-connected disability, the 
veteran's surviving spouse is eligible for dependency and 
indemnity compensation.  38 U.S.C.A. 
§ 1310 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.5(a), 3.312 
(2006).  The death of a veteran will be considered as having 
been due to a service-connected disability where the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a) (2006).  
A principal cause of death is one which, singularly or 
jointly with some other condition, was the immediate or 
underlying cause of death, or was etiologically related 
thereto.  38 C.F.R. § 3.312(b) (2006).  A contributory cause 
of death is one which contributed substantially or materially 
to death, combined to cause death, and aided or lent 
assistance to the production of death.  38 C.F.R. § 3.312(c) 
(2006).  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  Id.   

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  38 C.F.R. § 3.312(c)(3) 
(2006).  There are primary causes of death which by their 
very nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, but, even 
in such cases, there is for consideration whether there may 
be a reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  38 C.F.R. § 3.312(c)(4) 
(2006).  In this situation, however, it would not generally 
be reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was itself of a progressive or debilitating nature.  
Id.  

Analysis

Having reviewed the record, the Board finds that service 
connection for the cause of the veteran's death is not 
warranted.  A rating decision, dated in November 1949, showed 
that the veteran was service connected for rheumatic heart 
disease, mitral insufficiency, and mitral stenosis, and 
assigned a 10 percent disabling.  The medical evidence, 
however, does not show that the veteran's service-connected 
disability caused or contributed to his death.

Medical records from Trinity Hospital in Steubenville, Ohio, 
dated from May 2004 to June 2004, showed that approximately 
one month prior to the veteran's death, he presented to that 
facility with a 2 day history of coughing up blood.  A 
discharge summary, dated in May 2004, reflected that the 
veteran was discharged three days after his initial 
presentation with a final diagnosis of lung mass with 
possible cerebral metastasis and thyroid goiter.  According 
to the discharge summary, the veteran's family wished to take 
him to Philadelphia for further treatment, which was where 
one of his daughters lived.

Medical records from Trinity Hospital showed that in June 
2004, the veteran was again admitted to that facility.  The 
veteran's complaints upon admission were difficulty 
ambulating and difficulty breathing.  Diagnoses upon 
admission were recorded as cancer of the right lung, 
metastatic lesion to the brain, new onset of atrial 
fibrillation, electrolyte imbalance, and possible sepsis.  

In a discharge summary, dated in June 2004, Dr. A.S. reported 
that the veteran passed away on June [redacted], 2004, after 
apparently suffering cardiac arrest.  Dr. A.S. reported the 
final diagnoses as bronchogenic carcinoma with widespread 
metastasis to the brain, adrenal glands; non-Q wave 
myocardial infarction; and carcinomatosis.  The veteran's 
original Certificate of Death, which was signed on June [redacted], 
2004 by Dr. A.S., listed immediate cause of death as 
cardiogenic shock, due to cardiac arrest, due to 
carcinomatosis, due to cancer of the lungs.  On the 
Certificate of Death, Dr. A.S. reported the approximate 
interval between the cancer of the lungs and death to be 2 
years.  

The medical evidence also includes an undated letter from Dr. 
A.S., received by VA in December 2004, and an Amended 
Certificate of Death, dated in July 2005.  In the letter, Dr. 
A.S. explained that he had been contacted by the veteran's 
family to clarify his cause of death.  Dr. A.S. stated that 
although he listed carcinomatosis and cancer of the lungs as 
contributing factors to the veteran's immediate cause of 
death, upon further review of the veteran's chart, it was his 
professional opinion that the veteran's rheumatic heart 
disease certainly was a contributing factor in his death.  

In the Amended Certificate of Death, which was signed by Dr. 
A.S. and dated in January 2005, Dr. A.S. listed rheumatic 
heart disease as a significant condition contributing to 
death, but not resulting in the underlying cause of death.  

The RO obtained a VA opinion from Dr. B.F., for the purpose 
of determining whether the veteran's rheumatic heart disease 
caused or contributed to the veteran's death.  In the report, 
which was dated in August 2005, Dr. B.F. explained that she 
had reviewed the veteran's medical records and claims file, 
but found no references to active valvular heart disease.  
Dr. B.F. discussed the veteran's medical history, including 
his treatment at Trinity Hospital, and concluded that there 
was no relationship to the service-connected disability and 
the veteran's death.

In her report, Dr. B.F. concluded that nothing even remotely 
indicated that the veteran had any treatment for the service-
connected valvular heart disease in the years prior to the 
diagnosis of metastatic lung cancer.  Dr. B.F. noted that the 
veteran was receiving treatment for hypertension, which was 
completely unrelated to valvular heart disease.  The findings 
of the echocardiogram performed within a week of the 
veteran's death, Dr. B.F. stated, were consistent with the 
effects of long standing hypertension, not valvular heart 
disease.  Dr. B.F. explained that the veteran died of 
metastatic lung cancer and there was no relationship between 
this and the remote diagnosis of rheumatic heart disease.  

Dr. B.F. went on to say that the mild valvular heart disease 
did not cause the lung cancer, and did not cause his death.  
Further, it did not exacerbate his lung cancer, nor was his 
valvular heart disease exacerbated by the metastatic lung 
cancer, according to Dr. B.F.  Regarding the Amended 
Certificate of Death, Dr. B.F. stated that she could not 
agree with that physician's decision to add rheumatic heart 
disease as a contributing factor, and could only assume that 
the physician did it in response to appeals from the 
veteran's widow.  

The Board recognizes that the evidence includes both a 
statement and Certificate of Death reflecting a physician's 
opinion that the rheumatic heart disease contributed to the 
veteran's death, but the Board finds that this evidence is 
outweighed by the opinion of Dr. B.F.  Dr. A.S. provided no 
rationale or reasoning for his decision to amend the 
Certificate of Death.  It is also apparent that the doctor 
reviewed the veteran's Certificate of Death only after being 
requested by the veteran's family to do so.  Dr. B.F., on the 
other hand, included a thorough discussion of the veteran's 
medical history and rationale for her conclusion.  The Board 
finds this opinion to be highly probative, and thus, 
controlling of the issue.

The claims file also includes, and the Board has reviewed, 
service medical records, treatment records from the 
Pittsburgh VAMC, a letter from the Director of Medical 
Services of Weirton Steel, and a treatment note from St. John 
Medical Center.  These records, however, do not relate to the 
cause of the veteran's death and provide no support for the 
claim.  

As the preponderance is against the claim, the benefit of the 
doubt doctrine is not applicable, and the claim must be 
denied.  38 U.S.C.A. 5107(b) (2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Accordingly, entitlement to service 
connection for the cause of the veteran's death must be 
denied.  


ORDER

Service connection for the cause of the veteran's death is 
denied.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


